Citation Nr: 1703580	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  13-00 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a right knee disability, as secondary to service-connected status post medial meniscectomy of the left knee (hereinafter, "left knee disability").  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. E. Metzner, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1977 to November 1989.  This current matter comes before the Board of Veterans' Appeals (Board) on appeal from the July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  In the January 2013 substantive appeal, the Veteran requested a Board hearing.  Since then, however, he has filed an additional VA Form 9 and has indicated that he does not want such a hearing.  Thus, this request is considered withdrawn.  38 C.F.R. § 20.704(e) (2016).

The Board recognizes that the issue on appeal was originally characterized as entitlement to service connection for a right knee disorder, to include a temporary 100 percent evaluation for surgery on the right knee, secondary to left knee.  See 38 C.F.R. § 4.29 (total disability rating for service-connected disabilities requiring hospital treatment or observation).  Significantly, however, the RO does not appear to have actually adjudicated this claim.  Rather, the RO has adjudicated the issue of entitlement to a temporary 100 percent evaluation for convalescence purposes.  See 38 C.F.R. § 4.30.  See also July 2012 rating decision and January 2013 statement of the case.  Moreover, the Veteran and his representative have not clarified which temporary total rating they wish to pursue.  Accordingly, this matter is referred to the RO for clarification and adjudication.  38 C.F.R. § 19.9(b) (2016).


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's current right knee disorder is proximately due to or aggravated by the service-connected status post medial meniscectomy of his left knee.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right knee condition, as secondary to his service-connected status post medial meniscectomy of the left knee, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  As the claim for service connection for a right knee disability, as secondary to the service-connected left knee disability is being granted herein, any error related to the duties to notify and assist is moot.

Service Connection for a Right Knee Disability

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may be granted for disability that is proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b). 

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49   (1990).

As explained more fully below, because the Board is granting service connection on a secondary basis, a discussion of service connection on a direct basis is not warranted.  Initially, and in this regard, the Board notes that the Veteran is currently service-connected for status post medial meniscectomy of the left knee.  See November 1992 Rating Decision.  Moreover, the evidence of record establishes that he has degenerative joint disease of the right knee and underwent a right knee meniscectomy and right total knee arthroplasty.  See November 2010, November 2011, and March 2012 VA Medical Center (VAMC) records.

The Board acknowledges that a December 2011 VA examiner opined that the Veteran's right knee disorder was less likely as not related to his service-connected left knee disability.  The examiner's stated rationale was that there was no documented evidence that the Veteran sought evaluation for right knee problems while in active duty or near proximity from discharge from service.  Yet, the Veteran's service treatment records (STRs) indicate that he was diagnosed with a right knee disorder and was evaluated for right knee pain on numerous occasions during active service.  See August, October, and November 1987 and January, March, and October 1988 STRs.  In light of this, the Board finds that the VA examiner's opinion was based on an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  Thus, this opinion is assigned no probative value.  
In contrast with the VA opinion, the Veteran's treating nurse practitioner, A. W., opined that it is likely that the right knee arthritic changes were exacerbated by the extra load from the chronic left knee pain that resulted in the Veteran's requiring right total knee arthroplasty. See October 2012 Medical Opinion. This opinion was ultimately discounted by the RO because at no time did A. W. indicate that she reviewed the medical evidence in the claims file in formulating her opinion. See January 2013 SOC. Nevertheless, the Board finds this opinion to be credible and probative because the opinion was rendered by a competent medical professional who had specific knowledge and experience in treating the Veteran and is uncontroverted by other competent evidence of record.  See VAMC records.  

Furthermore, throughout the appeal, the Veteran has indicated that he started putting pressure on his right knee and developing chronic right knee pain after he had injured his left knee.  See December 2011 VA Examination and March 2013 VA Form 9.  Though the Veteran is a layperson, he is competent to report observable symptomatology, such as joint pain.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The medical evidence of record consistently documents his complaints of right knee pain.  See STRs and VAMC records.  As such, his lay statements are deemed credible and probative. 

Accordingly, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's right knee disability was caused or aggravated by his service-connected left knee disability.  In this regard, the Board acknowledges that an absolutely accurate determination of etiology is not a condition precedent to granting service connection, nor is definite etiology or obvious etiology.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990) ("a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail").  Therefore, in resolving all doubt in the Veteran's favor, the Board concludes that service connection for a right knee disability is warranted as secondary to the service-connected left knee disability.  38 U.S.C. A. § 5107; 38 C.F.R. §§ 3.102, 3.310.


(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a right knee disability, as secondary to the service-connected status post medial meniscectomy of the left knee, is granted. 




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


